DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-19, 21-29, 31-39 of U.S. Patent No. 11,201,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter, simply switching the point of view of the claim language between the gateway device and the device located external to the premises.
The claim correspondence is as follows:
Claim
Application
11,201,755
1
1. (New) A method comprising: sending, by a gateway device located at a premises and to a first device located external to the premises, and at a first time, premises data associated with one or more premises devices located at the premises; receiving, by the gateway device and from the first device, and based on the premises data, a heartbeat signal; and sending, by the gateway device and to the first device, and at a second time, additional data associated with the premises, wherein the heartbeat signal is terminated based on the additional data being indicative of an event.  
1. A method comprising: receiving, by a first device located external to a premises, from a gateway device located at the premises, and at a first time, premises data associated with one or more premises devices located at the premises; causing, based on the premises data, communication of a heartbeat signal between the first device and the gateway device; determining, by the first device and at a second time after the first time, an event associated with the premises; and causing, based on the event, termination of the heartbeat signal.
2
2. (New) The method of claim 1, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.  
2. The method of claim 1, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.
3
3. (New) The method of claim 1, wherein the event comprises disarming of a security system.  
3. The method of claim 1, wherein determining the event associated with the premises comprises receiving, from at least one of the gateway device, a security system at the premises, or a user device, data indicative of disarming of the security system.
4
4. (New) The method of claim 1, wherein the event comprises at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.  
4. The method of claim 1, wherein determining the event associated with the premises comprises receiving an indication of at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.
5
5. (New) The method of claim 1, wherein the event comprises a change of a parameter associated with a frequency of the heartbeat signal.  
5. The method of claim 1, wherein determining the event associated with the premises comprises determining a change of a system parameter associated with a frequency for sending the heartbeat signal.
6
6. (New) The method of claim 1, wherein terminating the heartbeat signal comprises pausing the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.  
6. The method of claim 1, wherein causing the termination of the heartbeat signal comprises pausing sending the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.
7
7. (New) The method of claim 1, wherein the heartbeat signal is terminated before a delay period expires.  
7. The method of claim 1, further comprising determining a delay period, and wherein causing the termination of the heartbeat signal occurs before the delay period expires.
8
8. (New) The method of claim 1, further comprising enabling, based on the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.  
8. The method of claim 1, further comprising enabling, by the first device and based on receiving the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.
9
9. (New) The method of claim 1, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.  
9. The method of claim 1, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.
10
10. (New) A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: send, to a first device located external to a premises and at a first time, premises data associated with one or more premises devices located at the premises; receiving, from the first device, and based on the premises data, a heartbeat signal; and send, to the first device, and at a second time, additional data associated with the premises, wherein the heartbeat signal is terminated based on the additional data being indicative of an event.  
11. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from a gateway device located at a premises and at a first time, premises data associated with one or more premises devices located at the premises; cause, based on the premises data, communication of a heartbeat signal between the device and the gateway device; determine, at a second time after the first time, an event associated with the premises; and cause, based on the event, termination of the heartbeat signal.
11
11. (New) The device of claim 10, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.  
12. The device of claim 11, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.
12
12. (New) The device of claim 10, wherein the event comprises disarming of a security system.  
13. The device of claim 11, wherein the instructions that, when executed by the one or more processors, cause the device to determine the event associated with the premises comprises instructions that, when executed by the one or more processors, cause the device to receive, from at least one of the gateway device, a security system at the premises, or a user device, data indicative of disarming of the security system.
13
13. (New) The device of claim 10, wherein the event comprises at least one of. a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.  
14. The device of claim 11, wherein the instructions that, when executed by the one or more processors, cause the device to determine the event associated with the premises comprises instructions that, when executed by the one or more processors, cause the device to receive an indication of at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.
14
14. (New) The device of claim 10, wherein the event comprises a change of a parameter associated with a frequency of the heartbeat signal.  
15. The device of claim 11, wherein the instructions that, when executed by the one or more processors, cause the device to determine the event associated with the premises comprises instructions that, when executed by the one or more processors, cause the device to determine a change of a system parameter associated with a frequency for sending the heartbeat signal.
15
15. (New) The device of claim 10, wherein terminating the heartbeat signal comprises pausing the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.  
16. The device of claim 11, wherein the instructions that, when executed by the one or more processors, cause the device to cause the termination of the heartbeat signal comprises instructions that, when executed by the one or more processors, cause the device to pause sending the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.
16
16. (New) The device of claim 10, wherein the heartbeat signal is terminated before a delay period expires.  
17. The device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the device to determine a delay period, and wherein the instructions, when executed by the one or more processors, cause the termination of the heartbeat signal before the delay period expires.
17
17. (New) The device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the device to enable, based on the premises data, an alert mode associated with monitoring for a communication failure associated with the device, wherein the second time occurs while the alert mode is enabled.  
18. The device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the device to enable, based on receiving the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.
18
18. (New) The device of claim 10, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.  
19. The device of claim 11, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.
19
19. (New) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause: sending, by a gateway device located at a premises and to a first device located external to the premises, and at a first time, premises data associated with one or more premises devices located at the premises; receiving, by the gateway device and from the first device, and based on the premises data, a heartbeat signal; and Page 4 of 8DOCKET NO.: 102005.024377PATENT Application No.: 17/470,732 Missing Parts Dated: September 22, 2021 sending, by the gateway device and to the first device, and at a second time, additional data associated with the premises, wherein the heartbeat signal is terminated based on the additional data being indicative of an event.  
21. A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause: receiving, by a first device located external to a premises, from a gateway device located at the premises, and at a first time, premises data associated with one or more premises devices located at the premises; causing, based on the premises data, communication of a heartbeat signal between the first device and the gateway device; determining, by the first device and at a second time after the first time, an event associated with the premises; and causing, based on the event, termination of the heartbeat signal.
20
20. (New) The non-transitory computer-readable medium of claim 19, wherein the premises data indicates at least one of. arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.  
22. The non-transitory computer-readable medium of claim 21, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.
21
21. (New) The non-transitory computer-readable medium of claim 19, wherein the event comprises disarming of a security system.  
23. The non-transitory computer-readable medium of claim 21, wherein determining the event associated with the premises comprises receiving, from at least one of the gateway device, a security system at the premises, or a user device, data indicative of disarming of the security system.
22
22. (New) The non-transitory computer-readable medium of claim 19, wherein the event comprises at least one of. a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.  
24. The non-transitory computer-readable medium of claim 21, wherein determining the event associated with the premises comprises receiving an indication of at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.
23
23. (New) The non-transitory computer-readable medium of claim 19, wherein the event comprises a change of a parameter associated with a frequency of the heartbeat signal.  
25. The non-transitory computer-readable medium of claim 21, wherein determining the event associated with the premises comprises determining a change of a system parameter associated with a frequency for sending the heartbeat signal.
24
24. (New) The non-transitory computer-readable medium of claim 19, wherein terminating the heartbeat signal comprises pausing the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.  
26. The non-transitory computer-readable medium of claim 21, wherein causing the termination of the heartbeat signal comprises pausing sending the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.
25
25. (New) The non-transitory computer-readable medium of claim 19, wherein the heartbeat signal is terminated before a delay period expires.  
27. The non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by one or more processors, further cause determining a delay period, and wherein causing the termination of the heartbeat signal occurs before the delay period expires.
26
26. (New) The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed by one or more processors, further cause enabling, by the first device and based on the premises data, an alert mode associated with monitoring for a Page 5 of 8DOCKET NO.: 102005.024377PATENT Application No.: 17/470,732 Missing Parts Dated: September 22, 2021 communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.  
28. The non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by one or more processors, further cause enabling, by the first device and based on receiving the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.
27
27. (New) The non-transitory computer-readable medium of claim 19, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.  
29. The non-transitory computer-readable medium of claim 21, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.
28
28. (New) A system comprising: a first device located external to a premises; and a gateway device located at the premises and configured to: send, by the gateway device and to the first device, and at a first time, premises data associated with one or more premises devices located at the premises; receive, by the gateway device and from the first device, and based on the premises data, a heartbeat signal; and send, by the gateway device and to the first device, and at a second time, additional data associated with the premises, wherein the heartbeat signal is terminated based on the additional data being indicative of an event.
31. A system comprising: a gateway device located at a premises; and a first device located external to the premises and configured to: receive, from the gateway device and at a first time, premises data associated with one or more premises devices located at the premises; cause, based on the premises data, communication of a heartbeat signal between the first device and the gateway device; determine, at a second time after the first time, an event associated with the premises; and cause, based on the event, termination of the heartbeat signal.
29
29. (New) The system of claim 28, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.  
32. The system of claim 31, wherein the premises data indicates at least one of: arming of a security system comprising the one or more premises devices, a change in a state of at least one of the one or more premises devices, or detection of an alarm condition based on sensor data associated with the one or more premises devices.
30
30. (New) The system of claim 28, wherein the event comprises disarming of a security system.  
33. The system of claim 31, wherein the first device is configured to determine the event associated with the premises by receiving, from at least one of the gateway device, a security system at the premises, or a user device, data indicative of disarming of the security system.
31
31. (New) The system of claim 28, wherein the event comprises at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.  
34. The system of claim 31, wherein the first device is configured to determine the event associated with the premises by receiving an indication of at least one of: a disarming of a security system comprising the one or more premises devices, a disarming of the security system while the security system is armed, a disarming of the security system after a sensor of the security system is triggered, or a disarming of the security system after a change in state data occurs.
32
32. (New) The system of claim 28, wherein the event comprises a change of a system parameter associated with a frequency for sending the heartbeat signal.  
35. The system of claim 31, wherein the first device is configured to determine the event associated with the premises by determining a change of a system parameter associated with a frequency for sending the heartbeat signal.
33
33. (New) The system of claim 28, wherein terminating the heartbeat signal comprises pausing the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.  
36. The system of claim 31, wherein the first device is configured to cause the termination of the heartbeat signal by pausing sending the heartbeat signal to satisfy a frequency parameter associated with the heartbeat signal.
34
34. (New) The system of claim 28, wherein the heartbeat signal is terminated before a delay period expires.  
37. The system of claim 31, wherein the first device is further configured to determine a delay period, and wherein the first device is configured to cause the termination of the heartbeat signal before the delay period expires.
35
35. (New) The system of claim 28, wherein the gateway device is further configured to enable, based on the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.  
38. The system of claim 31, wherein the first device is further configured to enable, based on receiving the premises data, an alert mode associated with monitoring for a communication failure associated with the gateway device, wherein the second time occurs while the alert mode is enabled.
36
36. (New) The system of claim 28, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.
39. The system of claim 31, wherein the premises data indicates a pending potential alarm event, and wherein the event comprises a disarm event associated with disarming a security system comprising the one or more premises devices.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689